Citation Nr: 1517678	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-24 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a service connection claim for residuals of epididymitis, to include left scrotal pain. 

2. Entitlement to service connection for residuals of epididymitis, to include left scrotal pain. 


REPRESENTATION

Appellant represented by: Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a March 2015 videoconference hearing.  A transcript is of record.

The issue of entitlement to service connection for residuals of epididymitis, to include left scrotal pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 1982 decision denied the Veteran's service connection claim for epididymitis.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2. Evidence received since the November 1982 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of epididymitis, to include left scrotal pain. 



CONCLUSIONS OF LAW

1.  The November 1982 decision, which denied the Veteran's claim of entitlement to service connection for epididymitis, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of epididymitis, to include left scrotal pain.  38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a November 1982 decision, the RO denied the Veteran's service connection claim for epididymitis because there were no residuals of epididymitis found on the last examination.  

Since then, the Veteran has submitted private treatment records and VA treatment records.  He was also afforded a VA examination in September 2010, where he was diagnosed with left scrotal pain of unknown etiology.  The VA examiner noted that epididymitis is associated with the Veteran's left scrotal pain.  In addition, the Veteran appeared at a March 2015 hearing, where he testified that he has had recurrent urinary and bladder problems since his episode of epididymitis in service.  

The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The November 1982 denial was based on the finding that there were no residuals of epididymitis.  The September 2010 VA examination reflects a diagnosis of left scrotal pain that is associated with epididymitis.  Furthermore, the Veteran's lay statements indicate that he has had urinary and bladder problems since his episode of epididymitis in service.  Therefore, the Veteran's claim will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for residuals of epididymitis, to include left scrotal pain gout, has been received, to this extent, the appeal is granted.



REMAND

An undated SSA Inquiry indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The document indicates a date of onset of disability of August 15, 2007.  The Veteran's SSA records are not associated with the claims file.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, outstanding post-service treatment records should be obtained.  At the March 2015 hearing, the Veteran testified that he underwent surgery at VA for his urinary problems in 2014.  He also stated that he sought treatment from a private physician in Jackson, Georgia for his epididymitis in the 1990s.  To date, the electronic claims file does not contain VA treatment records from 2014 or private treatment records from the 1990's.   Therefore, these records should be obtained and associated with the Veteran's claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.

2.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all health care providers, VA and non-VA, that treated the Veteran for his claimed condition since service, including any VA treatment records from 2014 and private treatment records from the 1990's.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

3.  If any additional evidence is secured, obtain a new medical opinion regarding whether any currently diagnosed medical opinion is related to the epididymitis noted during service.  Another physical examination is not required unless deemed necessary by the health care professional who provides the opinion.  

4.  Upon completion of the above, readjudicate the claim on appeal.  If any benefits remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


